       Case 1:21-cv-00152-SHR-EB Document 9 Filed 02/23/21 Page 1 of 4




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

BRAXTON LEVI HUGHES,                    :
    Petitioner                          :
                                        :             No. 1:21-cv-152
      v.                                :
                                        :             (Judge Rambo)
WARDEN H. QUAY,                         :
   Respondent                           :

                               MEMORANDUM

      On January 27, 2021, pro se Petitioner Braxton Levi Hughes (“Petitioner”),

while still incarcerated at the United States Penitentiary Allenwood in White Deer,

Pennsylvania (“USP Allenwood”), initiated the above-captioned case by filing a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. (Doc. No. 1.)

Petitioner asserts that he is “being illegally held past [his] sentence because [he] was

sentenced to months, not years.” (Id. at 6.) Petitioner also asserts that he was

assessed an illegal fine for a plastic weapon made out of items he purchased from

commissary. (Id.) As relief, Petitioner requests that the Court order the Bureau of

Prisons (“BOP”) to calculate his time properly. (Id. at 7.) He also seeks $1,000.00

per day for illegal incarceration and reimbursement of the $200.00 fine. (Id.) The

next day, Petitioner was released from custody. Following an Order to show cause

(Doc. No. 4) and an extension of time (Doc. Nos. 5, 6), Respondent filed a response

to the petition on February 19, 2021 (Doc. No. 7).
       Case 1:21-cv-00152-SHR-EB Document 9 Filed 02/23/21 Page 2 of 4




      On August 7, 2013, Judge Crone of the United States District Court for the

Eastern District of Texas sentenced Petitioner to 96 months’ incarceration for

violating 18 U.S.C. § 922(g)(1), which prohibits felons from possessing firearms.

(Doc. No. 7-2 at 3.) Judge Crone also imposed a three (3)-year period of supervised

release to follow Petitioner’s incarceration. See United States v. Hughes, No. 1:13-

cr-15 (E.D. Tex.) (Doc. No. 31). Petitioner was released from BOP custody on

January 28, 2021. (Doc. No. 7-2 at 3-4.) Respondent asserts that Petitioner’s § 2241

petition should be dismissed because: (1) it is moot because Petitioner is no longer

in custody; (2) the BOP properly calculated Petitioner’s sentence; and (3) monetary

relief is not available through § 2241. The Court considers these arguments below.

      The case or controversy requirement of Article III requires that parties

continue to have a “personal stake in the outcome of the lawsuit.” Lewis v. Cont’l

Bank Corp., 494 U.S. 472, 477-78 (1990). In the context of a challenge to the

execution of a sentence under § 2241, “[i]ncarceration satisfies the case or

controversy requirement; it is a concrete injury.” Burkey v. Marberry, 556 F.3d 142,

147 (3d Cir. 2009). However, once the petitioner is released, “some continuing

injury, also referred to as a collateral consequence, must exist for the action to

continue.” Id. As the United States Court of Appeals for the Third Circuit has stated:

      [m]ootness does not arise when a defendant who remains imprisoned
      challenges his conviction or sentence, nor when a defendant “who is
      serving a term of supervised release elects to challenge only his
      sentence of supervised release.” In those instances, “[a] defendant
                                          2
         Case 1:21-cv-00152-SHR-EB Document 9 Filed 02/23/21 Page 3 of 4




         enjoys a presumption of collateral consequences. But, when a
         defendant who is on supervised release challenges “only his completed
         sentence of imprisonment,” [the Court] will not presume collateral
         consequences, and the appellant must set them forth.

United States v. Peppers, 779 F. App’x 934, 936 (3d Cir. 2019) (internal citations

omitted).

         In the instant case, Petitioner was released from BOP custody on January 28,

2021. His challenge to his sentence calculation is, therefore, moot, and he must

demonstrate a collateral consequence for this action to continue. As an initial matter,

the BOP properly calculated his sentence. As the District of New Jersey recently

noted:

         As demonstrated in Program Statement 5880.28, Sentence
         Computation Manual (CCCA of 1984), federal sentences are not
         calculated by multiplying the number of months in the sentence times
         30 days to determine the length of the term of confinement to be served.
         Rather, federal sentences are calculated in terms of years, months and
         days. For the purpose of calculating sentences, 365 days (366 days in
         the case of a leap year) is equal to 12 months, or one year.

Walsh v. Ortiz, No. 19-20921, 2021 WL 22428, at *3 (D.N.J. Jan. 4, 2021).

Petitioner was sentenced to 96 months, which is the equivalent of eight (8) years.

He is not entitled to any credit for any extra days due to leap years. Moreover, even

assuming arguendo that Petitioner is entitled to any sentencing credit, any argument

that any overserved time could be applied to a potential violation of supervised

release presents an “insufficient collateral consequence.” See Peppers, 779 F. App’x

at 938 (rejecting the same argument).
                                            3
       Case 1:21-cv-00152-SHR-EB Document 9 Filed 02/23/21 Page 4 of 4




      As noted supra, Petitioner also seeks monetary damages, as well as

reimbursement of a $200.00 fine imposed because of a disciplinary incident. (Doc.

No. 1 at 7.) Monetary damages, however, are not available in a § 2241 action. See

Preiser v. Rodriguez, 411 U.S. 475, 494 (1973); Massaquoi v. Thomas, 545 F. App’x

118, 120 n.2 (3d Cir. 2013). Likewise, Petitioner’s challenge to the disciplinary fine

is not cognizable under § 2241 because it does not amount to a challenge to the fact

or duration of his confinement. See, e.g., Trader v. United States, 281 F. App’x 87,

88 (3d Cir. 2008); Ushery v. Quay, No. 3:20-cv-1466, 2020 WL 7229936, at *1

(M.D. Pa. Dec. 8, 2020); Gonzalez v. Fed. Bureau of Prisons, No. 3:14-cv-887, 2014

WL 6770010, at *1 (M.D. Pa. Dec. 1, 2014).

      In sum, Petitioner’s challenge to his sentence calculation is moot because of

Petitioner’s recent release from BOP custody. In any event, the BOP properly

calculated Petitioner’s sentence.    Moreover, the Court lacks jurisdiction over

Petitioner’s requests for monetary damages and the reimbursement of the $200.00

fine. For these reasons, Petitioner’s petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2241 (Doc. No. 1) will be dismissed. An appropriate Order follows.



                                       s/ Sylvia H. Rambo
                                       United States District Judge

Dated: February 23 , 2021



                                          4
